Citation Nr: 0026013	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence sufficient to warrant 
reopening of the claim of entitlement to service connection 
for a fistula in ano has been received.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).

5.  Entitlement to a compensable evaluation for service-
connected facial scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from December 1963 to January 
1968, to include in the Republic of Vietnam.  He is in 
receipt of decorations and medals indicative of combat, to 
include the Combat Infantryman's Badge and a Purple Heart 
medal.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  The veteran submitted a 
timely notice of disagreement with respect to multiple issues 
determined in the December 1998 rating decision.  At the time 
of his April 1999 personal hearing, he indicated that he no 
longer wished to pursue the matters of entitlement to service 
connection for a back disorder, basal cell carcinoma of the 
scalp and nose, melanoma and removal of lymph nodes under the 
left arm, and residuals of injury to the right ring finger.  
See 38 C.F.R. § 20.204 (1999).  Accordingly, the issues 
before the Board are limited to those shown on the first page 
of this decision.

Regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  Since the supplemental statement of the case issued 
in April 1999, additional evidence in the form of a private 
dentist's statement and copies of letters written by the 
veteran to his parents during service has been received 
without a waiver of the veteran's right to initial RO 
consideration of such.  Such evidence is not, however, 
pertinent to the question of whether claims of entitlement to 
hearing loss and tinnitus are well grounded, or to the 
question of whether new and material evidence sufficient to 
warrant reopening the claim of entitlement to service 
connection for a fistula in ano have been received.  As such, 
remand is not warranted for RO consideration of the 
additional evidence relevant to those issues.  Id.

The matters of entitlement to an evaluation in excess of 10 
percent for PTSD, and a compensable evaluation for facial 
scars are discussed entirely in the remand portion of this 
decision.  The matters of entitlement to service connection 
for hearing loss, tinnitus and a fistula in ano are also 
addressed, in part, in the remand portion of this decision.


FINDINGS OF FACT

1.  The claims file contains diagnostic evidence of a 
bilateral hearing loss disability and competent evidence 
relating such to in-service noise exposure.

2.  The record contains competent evidence attributing the 
veteran's credible account of a continuity of bilateral 
ringing in the ears since in-service noise exposure to a 
diagnosis of tinnitus.

3.  The veteran did not appeal the May 1968 RO decision that 
denied entitlement to service connection for a fistula in 
ano.

4.  The evidence received subsequent to the May 1968 RO 
decision that denied entitlement to service connection for a 
fistula in ano bears directly and substantially upon the 
specific matter under consideration and must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a).

3.  New and material evidence has been received subsequent to 
the May 1968 RO decision to warrant reopening the claim of 
entitlement to service connection a fistula in ano.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records document active service in the 
Republic of Vietnam, to include combat with the enemy and 
incurrence of shell fragment wounds.  The veteran's military 
occupational specialty was light weapons infantry.  As noted 
above, he is in receipt of awards and decorations indicative 
of his combat experience.

The report of medical examination at separation, dated in 
January 1968, shows the veteran's external ears, ear drums, 
head, face, anus and rectum, and genitourinary system to be 
clinically evaluated as normal.  Audiometric testing revealed 
pure tone thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
0
0
XXX
5
LEFT
0
0
0
XXX
0


On the accompanying report of medical history, the veteran 
denied having or having had hearing loss or other ear 
trouble, or rectal disease.  Also noted at discharge were 
post-fragment wounds to the face and neck with tooth loss and 
no other sequelae.  Service medical records are absent note 
of hearing difficulty, ringing in the ears or rectal 
problems.

At discharge from service the veteran filed a claim for VA 
benefits based on residuals of fragment wounds incurred in 
service.  

The record contains a VA progress note dated March 22, 1968, 
noting that VA identification was approved for internal 
hemorrhoids and a fissure in ano, in addition to residuals of 
injury to the right scapula and left hand.

A report of VA fee-basis examination conducted in March 1968 
notes tiny healed scars on the face.  An April 1968 VA 
examination describes minor scars residual to a minor shell 
fragment wound of the face; there was one near the left eye, 
two on the nose, one at the corner of the mouth and one on 
the upper portion of the mouth, each described as healed, 
non-tender, non-adherent and non-disfiguring.  Examination of 
the genito-urinary system was described as normal, as was 
examination of the ears.  The veteran did not complain of 
hearing loss or tinnitus at that time.

In a rating decision dated in May 1968, the RO established 
service connection for facial laceration scars and assigned a 
zero percent evaluation, effective January 18, 1968.  At that 
time the RO denied service connection for fissure in ano by 
reason that such was not shown by the evidence of record.  
The RO notified the veteran of that determination by letter 
also dated in May 1968; he did not appeal.

Post service the veteran was employed as a civilian 
firefighter with the military.  In May 1998, the RO received 
medical records associated with such employment.  A reference 
audiogram dated in August 1981 shows pure tone thresholds, in 

decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
10
10
45
80
LEFT
5
5
10
35
75

The report of August 1981 audiogram included note of prior 
exposure to noise from diesel engines. On a report of medical 
history dated in February 1982, the veteran reported having 
or having had hearing loss and rectal disease.  High 
frequency bilateral hearing loss was noted, as well as a 
rectal fistula that drained occasionally.  On the 
accompanying report of medical examination, a nondraining 
fistula was noted, as well as diffuse scars over the left 
side of the face.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
15
45
85
LEFT
5
10
10
35
75

A reference audiogram dated in August 1982 revealed pure tone 
thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
15
45
85
LEFT
5
10
10
35
75

On a report of medical examination dated in October 1983, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
10
50
85
LEFT
10
15
10
45
85

The notes section includes comment "High frequency loss due 
to bombs blast Viet Nam."  Also, an October 1983 health 
record entry reflects comment that a hearing test revealed 
high frequency loss due to the Vietnam war, and also that the 
veteran had ringing in his ears due to Vietnam.

An undated medical evaluation report associated with such 
employment includes audiometric testing that revealed pure 
tone thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
15
50
95
LEFT
15
15
5
40
85

In a statement received in May 1998, the veteran complained 
of being self-conscience of his looks due to his mouth 
hanging down on one side.  He also reported having dreams 
about a tank running over him.  He described guilt over 
events in Vietnam.  He described an incident where he injured 
his rectal area with resulting bloody stools.  At that time 
the veteran's spouse submitted a statement relevant to 
symptoms such as startling easily, being intolerant of noise, 
and not liking crowds.  She reported that the veteran was 
moody and easily angered.  She also indicated the veteran was 
sensitive about his scars.  She stated he had a hard time 
getting close to people, had difficulty sleeping and had 
memory problems.  

In May 1998, the RO received a claim of entitlement to 
service connection for disorders to include hearing loss, 
tinnitus, a rectal fistula and PTSD.  Also, the veteran 
provided a post-service employment history reflecting 
multiple jobs to include work in a machine shop, a warehouse, 
and oil construction, and work in construction, as well as 
work as an artist/illustrator.

In September 1998, the RO received private treatment records.  
A record dated in February 1982 reflects a swelling, draining 
abscess causing mild discomfort; the diagnosis was anal 
fistula.  Entries and summaries dated in May and June 1986 
reflect treatment of a chronic anal fistula by fistulotomy.  

In connection with a VA psychiatric examination conducted in 
October 1998, the veteran complained of hearing loss and 
reported having been told by a technician that it might be 
from his war environment as it was characteristic of that 
type of hearing loss.

In a rating decision dated in December 1998, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a fissure in ano, denied service connection 
for hearing loss and tinnitus, and denied a compensable 
evaluation for facial scars.  The RO established service 
connection for PTSD and assigned a 10 percent evaluation, 
effective May 14, 1998.

In April 1999, the veteran testified at a personal hearing 
before an RO Hearing Officer.  He indicated that symptoms of 
hearing loss and tinnitus began in the early 1980s and had 
continued since that time.  He also indicated that during 
service he had occasional ringing of his ears.  Transcript at 
4, 6.  The veteran's representative referenced submission of 
a statement from a former Army medic to the effect that the 
veteran was treated for rectal bleeding in service.  The 
veteran stated that he had a rectal operation in the mid-
1980s and that prior to that time he had problems with 
discomfort, itching, drainage and intermediate bleeding.  He 
reported that he had had such problems while in service as 
well.  He reported continued discomfort subsequent to his 
surgery.  Transcript at 6-8.  Pertinent to his facial scars 
the veteran reported irritation when out in the sun and also 
indicated he was self-conscious about them.  Transcript at 
16-17.

A statement dated in January 1999 from S.C., a former medic 
with the veteran's platoon, is of record.  S.C. reported 
having witnessed and attempted treatment of the veteran's 
bloody stools in service.


Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the Court 
held that where the determinative issue involves medical 
etiology or diagnosis, competent medical evidence is 
required, but where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  See 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In that 
regard, the Board further notes that combat veterans are 
afforded special consideration, i.e., dence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  The Court has recently 
clarified that the presumptions of § 1154(b) are applicable 
to the in-service incurrence prong of the Caluza test, but 
not to the elements of current disability or nexus between a 
current disability and service.  Kessel v. West, 13 Vet. App. 
9 (1999) (en banc).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

38 C.F.R. § 3.385 does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for a hearing loss, which first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that service connection can be granted for a hearing 
loss where the veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered 
while he was in military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

Hearing Loss

The claims file contains post-service diagnostic evidence of 
a bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.358, meeting the Caluza requirement of a current 
disability.  Moreover, reports of medical evaluation 
conducted in connection with the veteran's post-service 
employment as a firefighter include notation that such 
hearing loss disability is related to the veteran's period of 
service in Vietnam, specifically bomb blasts.  Accordingly, 
such claim is well grounded.  See 38 U.S.C.A. § 5107(a).

Tinnitus

The veteran is diagnosed with tinnitus, meeting one prong of 
well groundedness under Caluza, supra.  Moreover, the veteran 
has provided a history of intermittent problems with ringing 
in his ears since service, becoming chronic in the 1980s.  
Such account is deemed credible for the purpose of 
determining well groundedness.  Furthermore, ringing in the 
ears is a condition given to lay observation and, the 
diagnosis of tinnitus has been attributed to the veteran's 
lay account of continuous ringing since service.  The Board 
also notes that reports of medical evaluation conducted in 
connection with the veteran's post-service employment as a 
firefighter include comment that the veteran's tinnitus is 
related to his period of service.  Thus, the record contains 
evidence of a nexus to well ground the veteran's claim of 
entitlement to service connection for tinnitus.  


Fistula in Ano

The RO denied service connection for a fistula in ano in 1968 
as such was not shown by the evidence of record, i.e., there 
was no evidence of a diagnosis of fistula in ano at the time 
of the RO's 1968 determination.  The veteran did not timely 
submit a notice of disagreement with that determination, see 
38 C.F.R. §§ 20.200, 20.302, and thus the 1968 decision 
became final.  38 U.S.C.A. § 7105(c).  

Since the final 1968 RO decision, the veteran has submitted 
argument as to in-service treatment for rectal bleeding and 
as to a continuity of rectal symptomatology after service.  
He has also submitted a lay statement from an individual 
purporting to have knowledge of in-service treatment for 
rectal bleeding and private medical evidence reflecting post-
service treatment for a condition diagnosed as a fistula in 
ano.  Such evidence is clearly pertinent to the matter of 
whether the veteran has a service-related fistula in ano and 
thus must be considered in order to fairly determine the 
merits of his claim.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for hearing 
loss is well grounded; to that extent only the veteran's 
claim is granted.

The claim of entitlement to service connection for tinnitus 
is well grounded; to that extent only the veteran's claim is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for an anal fissure/fistula 
in ano is reopened; to that extent only the veteran's claim 
is granted.



REMAND

Since the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus are well grounded, 
VA has a duty to assist him by obtaining relevant records 
which could possibly substantiate the claims and by 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  In 
this case, the record contains comment relevant to the 
etiology of hearing loss and tinnitus, found in employment 
records dated in the 1980s.  However, service medical records 
themselves show normal hearing at discharge in 1968 and the 
record is absent documented complaints of hearing loss or 
tinnitus, or any diagnoses of such for many years after 
service.  Thus, remand to obtain medical opinions as to the 
etiology of the veteran's hearing loss and tinnitus based on 
consideration of all relevant evidence and factual background 
is indicated.  

Herein above the Board has reopened the veteran's claim of 
entitlement to service connection for an anal fissure/fistula 
in ano.  The United States Court of Appeals for the Federal 
Circuit has recently suggested that it could be a denial of 
due process to reopen the veteran's claim and decide whether 
it is well grounded without first giving him the opportunity 
to present argument and evidence on the question of well 
groundedness.  Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000).  Such matter is accordingly returned to the 
RO in order that the veteran may be given notice and 
opportunity to respond pertinent to the well groundedness 
question.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board next notes that the veteran is service-connected 
for residuals of facial scars and for PTSD.  In general, 
allegations of increased disability are sufficient to 
establish well-grounded claims seeking increased ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, as pertinent to his PTSD claim, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995). 

With respect to his facial scars, service connection for such 
has been in effect for many years.  The veteran primarily 
complains of feeling self conscious due to facial 
disfigurement.  The last VA examination of the veteran's 
scarring was conducted in March 1968.  Since that time the 
record reflects no in-depth VA evaluation of the nature and 
status of the veteran's scarring.  The record does contain a 
statement from a private dentist indicating that the external 
scars on the veteran's upper lip and nose were "evident."  
Also, in connection with his personal hearing in April 1999, 
the veteran complained of increased scar symptomatology when 
exposed to the sun.  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining pertinent 
outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the RO has not 
considered the private dentist's statement in connection with 
the veteran's claim of entitlement to an increased evaluation 
for facial scarring; nor has he waived initial RO 
consideration of such.  See 38 C.F.R. § 20.1304(c) (1999).

With respect to PTSD, the veteran is, in fact, in 
disagreement with an initially assigned rating.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  

The RO has not, in this case, considered the propriety of 
staged ratings for the veteran's PTSD.  Moreover, the only 
comprehensive examination in this case is that dated in 
October 1998, two years ago.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The October 1998 examination was 
conducted for the purposes of determining entitlement to 
service connection.  A more current examination is thus 
indicated to ensure proper evaluation of the veteran's PTSD, 
and for the RO to consider the propriety of staged ratings 
for PTSD.  See Bernard v. Brown, supra.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written release, the RO should assist him 
in obtaining all pertinent outstanding 
medical records for association with the 
claims file.  The RO should, in any case, 
ensure that pertinent records of VA 
treatment are associated with the claims 
file.

2.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist to provide an opinion as to 
the likelihood that tinnitus and/or 
hearing loss is related to the veteran's 
period of active military service, to 
include whether such is related to 
exposure to noise coincident with service 
duties.  The claims file should be made 
available for review prior to the 
examination.  The examiner is requested 
to provide a rationale for opinions 
expressed, to include discussion of the 
significance, if any, of the audiologic 
test results at service separation and 
any indicated post-service occupational 
or recreational noise exposure.


3.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should review the claims folder prior to 
examination.  All necessary tests and 
studies should be completed.  The 
examiner is requested to identify the 
frequency and severity of all current 
positive findings and to provide an 
opinion as to the level of occupational 
and social impairment that currently 
reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected PTSD.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected disorder, PTSD, 
currently renders him unemployable.

If there are found to be any psychiatric 
disorders (including any personality 
disorders) other than PTSD to currently 
exist, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified. 

A current multi-axial assessment should 
be conducted, and a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V Global 
Assessment of Functioning score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV) is to be included.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of facial scarring 
residual to in-service wounds.  The 
examiner is requested to specifically 
comment on the location, manifestations 
and degree of disfigurement, if any, 
resulting from residual scars.  
Photographs should be included, as 
indicated and if useful to such 
determination.

5.  The veteran is advised that his 
failure to report for the above-scheduled 
examinations may result in denial of his 
claims consistent with 38 C.F.R. § 3.655 
(1999).

6.  The RO should provide the veteran 
with notice of the criteria for a well 
grounded claim of entitlement to service 
connection for a fistula in ano and 
afforded opportunity to respond with 
evidence and/or argument pertinent to 
such matter.  If the RO determines such 
claim to be well grounded, indicated 
development should be accomplished.

7.  After the development requested above 
has been completed, to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for hearing loss, tinnitus and 
a fistula in ano, and re-adjudicate the 
matters of the proper evaluations to be 
assigned to service-connected facial 
scarring and PTSD.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 22 -


